Field, J.
A comparison of the character of the defendant’s occupation of the premises while he held a license with that of the occupation of either another person or of himself at some other time, would involve an inquiry into a matter wholly foreign to the case.
The situation of the premises No. 107 South Water Street, and of the premises next south of these, may have been such in reference to each other that the use made of the latter by the defendant was properly some evidence that the former were kept by him for the illegal sale of intoxicating liquors.
The request for a ruling “ that evidence of drunkenness or disturbance on the street and street corner, not shown to be connected with the defendant, or with the defendant’s premises, is not competent to prove violation by the defendant of his license,” must be taken to mean, that the connection must be shown by direct testimony to make the evidence competent. The frequent presence of drunken persons on the street and street corner, if near the defendant’s premises, might be evidence, under all the circumstances shown to exist, that these persons obtained the intoxicating liquors of the defendant on these premises. Commonwealth v. Leighton, 140 Mass. 305.

Exceptions overruled.